DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 4/9/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:
Claims 2 and 14 recite the phrase “one or more preferred charitable entities the plurality of preferred charitable entities” in the second determining step in the body of the claim.  The independent claim utilize an additional word ‘of’ which appears to be missing and is viewed as a typographical error.  The Examiner is construing the phrase to include ‘of’ in between the words ‘entities’ and ‘the’ so that it reads as “one or more preferred charitable entities of the plurality of preferred charitable entities”.
Additionally, claim 14 recites “the the plurality of preferred charitable entities” in the first determine step in the network device configured to limitations.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gundy [US 8,543,509] in view of Breeden et al [US 2014/0358754 A1] and Wolosin et al [US 2008/0172374 A1].
With regard to claim 1, Gundy teaches a method comprising, sending, by a user device, location information (see col 6, lines 8-19, 30-45, and 61-67; the user’s device can provide location information as well as provide information associated with the charitable interests of the user); 

sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities (see col 7, lines 19-37 and col 3, line 63 through col 4, line 3; the user device allows the user to select and send the user’s selection about charitable activities/events to the server); 
and receiving, based on the selection of a charitable activity, an offer associated with the charitable activity, wherein redemption of the offer at a point-of-sale device at the location of the preferred charitable entity allocates at least a portion of a charitable asset to a charitable recipient associated with the charitable activity (see col 8, lines 11-33; the user’s device can receive an offer associated with the charitable activity/event where the user’s device can redeem the offer at a point-of-sale device at the location of the charitable entity that allows the user to allocate/donate assets to the charitable recipient).
Gundy does not appear to explicitly teach sending, by a user device, an identifier of the user device; receiving, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities; sending a selection of a charitable activity of 
Wolosin teaches sending, by a user device, an identifier of the user device (see paragraph [0054]; the user device can send a user device ID with the user’s request).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy by modifying the user ID to reflect the electronic device identifier that is sent from the user’s device with the user’s request as taught by Wolosin in order to automatically link profile information of a user with their device so that the system can receive the user ID and retrieve the profile information thereby allowing the system to utilize user profile/preferences to help personalize results/queries while also saving user time from having to manually enter user ID and password information to login into the system.
Gundry in view of Wolosin do not appear to explicitly teach receiving, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities; sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities.
Breeden teaches receiving information associated with one or more preferred charitable entities of a plurality of preferred charitable entities that are within a proximity to the user device (see paragraphs [0057]-[0059] and [0084]-[0085]; the system can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy in view of Wolosin by incorporating means to utilize profile information to determine favorites or preferred entities as taught by Breeden in order to allow the system to help save the user time from scouring through large quantities of entities when the system can make use of user preferences to reduce/filter the amount of data to present to the user to the user’s favorite entities thus saving user time and effort in finding an entity and, hopefully, provide support or charitable assets to those entities.
Gundy in view of Wolosin and Breeden teach receiving, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities that are within a proximity to the user device (see Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, lines 4-18; a user ID or identifier is associated with a particular user and proximity information can be used to determine not only charitable entities but focus the search or comparisons on the preferred/favorite charitable entities);
sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities (see Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, lines 19-37 and col 3, line 63 through col 4, line 3; the user device receives information that is displayed 

With regard to claim 2, Gundy in view of Wolosin and Breeden teach wherein receiving the information associated with the one or more charitable activities comprises: determining, by a network device based on the identifier of the user device, the plurality of preferred charitable entities (see Breeden, paragraphs [0059] and [0084]; Gundy, col 7, lines 4-18; a user ID or identifier is associated with a particular user and can be associated with a user profile to determine the user’s favorite/preferred entities); 
determining, based on the location information, the one or more preferred charitable entities the plurality of preferred charitable entities that are within a proximity to the user device (see Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, 4-18 and col 6, lines 8-16; the system can determine the preferred/favorite charitable entities that are nearby the user’s device’s location);
determining, based on the one or more preferred charitable entities, the information associated with the one or more charitable activities; and sending, to the user device, the information associated with the one or more charitable activities (see Breeden, paragraphs [0084] and [0085]; see Gundy, col 3, line 63 through col 4, line 3; and col 6, lines 30-44; the system can determine various pieces of information of the charitable entities and their promotions/offers/activities and provide that information to the user device).

With regard to claim 3, Gundy in view of Wolosin and Breeden teach wherein the redemption of the offer at the point-of-sale device comprises validation of a code associated with the preferred charitable entity (see Gundy, col 5, lines 23-35 and col 8, lines 11-24; the code can be validated and redeemed as appropriate).

With regard to claim 4, Gundy in view of Wolosin and Breeden teach wherein redemption of the offer allocates at least a portion of the charitable asset to an account associated with the user device comprising a plurality of charitable assets (see Figure 2G and 2B and col 8, lines 25-33; col 5, lines 23-35; and col 6, line 13-19; the user device can specify an account/charity where the system can allocate charitable assets to that account/charity).

With regard to claim 5, Gundy in view of Wolosin and Breeden teach determining one or more charitable recipients; and causing at least a portion of each of the plurality of charitable assets to be transmitted sent to the one or more charitable recipients (see Gundy, col 8, lines 25-33; and col 5, lines 23-35; the system can determine a charitable recipient and cause at least a portion of the charitable assets to be transmitted to the charitable recipient).

With regard to claim 6, Gundy in view of Wolosin and Breeden teach wherein the charitable asset comprises one or more of: a currency, a good, or a service (see Gundy, col 8, line 25-33; currency/money can be credited/provided to the charity).


With regard to claim 14, Gundy teaches a system comprising, a user device configured to sending an identifier (see col 6, lines 8-19, 30-45, and 61-67; col 7, line15-16; the user’s device can provide location information as well as provide information associated with the charitable interests of the user associated with a user ID); 
receive, based on the identifier, information associated with one or more charitable activities associated with one or more charitable entities of a plurality of charitable entities that are within a proximity to the user device (see col 7, lines 4-18 and col 3, lines 63 through col 4, line 3; the user’s device can receive information about charitable activities that are associated with one or more charitable entities based on the user’s charitable interests and the user’s location),
send a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities (see col 7, lines 19-37 and col 3, line 63 through col 4, line 3; the user device allows the user to select and send the user’s selection about charitable activities/events to the server); 
and send a charitable asset (see Figure 2C and 2F and col 8, lines 11-33; a charitable asset can be sent from the user device); 
a network device configured to: determine, based on location information associated with the identifier, the one or more charitable entities the plurality of charitable entities that are within a proximity of the user device, determine, based on the one or more charitable entities, the information associated with the one or more charitable activities, and send, to the user device, the information associated with the 
Gundy does not appear to explicitly teach send an identifier of the user device, receive, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities; sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities; determine, based on the identifier, the the plurality of preferred charitable entities; determine, based on location information associated with the identifier, the one or more preferred charitable entities the plurality of preferred charitable entities that are within a proximity of the user device, determine, based on the one or more preferred charitable entities, the information associated with the one or more charitable activities.
Wolosin teaches send an identifier of the user device (see paragraph [0054]; the user device can send a user device ID with the user’s request).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy by modifying the user ID to reflect the electronic device identifier that is sent from the user’s device with the user’s request as taught by Wolosin in order to automatically link profile information of a user with their device so that the system can receive the user ID and retrieve the profile information thereby allowing the 
Gundry in view of Wolosin do not appear to explicitly teach receive, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities; sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities; determine, based on the identifier, the the plurality of preferred charitable entities; determine, based on location information associated with the identifier, the one or more preferred charitable entities the plurality of preferred charitable entities that are within a proximity of the user device, determine, based on the one or more preferred charitable entities, the information associated with the one or more charitable activities.
Breeden teaches one or more preferred charitable entities of a plurality of preferred charitable entities (see paragraphs [0057]-[0059] and [0084]-[0085]; the system can utilize user preferences/favorites to help search for particular charitable entities/recipients that are within some distance from the user device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy in view of Wolosin by incorporating means to utilize profile information to determine favorites or preferred entities as taught by Breeden in order to allow the system to help save the user time from scouring through large quantities of entities when the system can make use of user preferences to reduce/filter the amount 
Gundy in view of Wolosin and Breeden teach receive, based on the identifier, information associated with one or more charitable activities associated with one or more preferred charitable entities of a plurality of preferred charitable entities (see Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, lines 4-18; a user ID or identifier is associated with a particular user and proximity information can be used to determine not only charitable entities but focus the search or comparisons on the preferred/favorite charitable entities),
sending a selection of a charitable activity of one or more charitable activities associated with a preferred charitable entity of the one or more preferred charitable entities (see Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, lines 19-37 and col 3, line 63 through col 4, line 3; the user device receives information that is displayed to allow the user to select and send the user’s selection about charitable activities/events to the server),
determine, based on the identifier, the the plurality of preferred charitable entities (see Breeden, paragraphs [0059] and [0084]; Gundy, col 7, lines 4-18; a user ID or identifier is associated with a particular user and can be associated with a user profile to determine the user’s favorite/preferred entities); 
determine, based on location information associated with the identifier, the one or more preferred charitable entities the plurality of preferred charitable entities that are within a proximity of the user device (see Breeden, paragraphs [0059] and [0084]; see 
determine, based on the one or more preferred charitable entities, the information associated with the one or more charitable activities (see Breeden, paragraphs [0084] and [0085]; see Gundy, col 3, line 63 through col 4, line 3; and col 6, lines 30-44; the system can determine various pieces of information of the charitable entities and their promotions/offers/activities and provide that information to the user device).

With regard to claim 16, Gundy in view of Wolosin and Breeden teach wherein the network device configured to send the information associated with the one or more charitable activities is further configured to send one or more of: an email comprising the information associated with the one or more charitable activities, a text message comprising the information associated with the one or more charitable activities, a social media post comprising the information associated with the one or more charitable activities, or an application alert comprising the information associated with the one or more charitable activities (see Breeden, Figures 2C and 6; paragraphs [0061] and [0074]; the user can receive messages that are a notification of the user’s RSVP of the event or other information associated with the charitable entity).

With regard to claim 17, Gundy in view of Wolosin and Breeden teach wherein the user device is further configured to send the selection of the charitable activity via one or more of: a graphical user interface (GUI), an application, or a webpage (see 

With regard to claim 19, Gundy in view of Wolosin and Breeden teach wherein the network device configured to determine the plurality of preferred charitable entities is further configured to: determine, based on the identifier of the user device, a user preference associated with the user device; and determine, based on the user preference, the plurality of preferred charitable entities (see Wolosin, paragraph [0054]; see Breeden, paragraphs [0059] and [0084]; see Gundy, col 6, lines 9-16; a user ID or identifier is associated with a particular user and the system can store profile information that indicates their preferences/favorites or at least the preference for type of charity recipient).

With regard to claim 20, Gundy in view of Wolosin and Breeden teach wherein the plurality of preferred charitable entities comprise one or more of: a non-profit organization, a merchant, or another user device (see Gundy, Figure 2B and col 3, line 63 through col 4, line 12; the charitable entity can be a merchant).



Claims 7-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gundy [US 8,543,509] in view of Breeden et al [US 2014/0358754 A1], Brissette [US 2004/0034563 A1], and Wolosin et al [US 2008/0172374 A1].
With regard to claim 7, Gundy teaches a method comprising, receiving by a user device, based on location information, information associated with one or more charitable activities associated with one or more charitable entities associated of a plurality of charitable entities that are within a proximity to the user device (see col 6, lines 8-19, 30-45, and 61-67; the user’s device can provide location information as well as provide information associated with the charitable interests of the user; see col 7, lines 4-18 and col 3, lines 63 through col 4, line 3; the user’s device can receive information about charitable activities that are associated with one or more charitable entities based on the user’s charitable interests and the user’s location);
sending, based on a selection of a charitable activity of the one or more charitable activities, a request to associate with a preferred charitable entity of the one or more preferred charitable entities (see col 7, lines 19-37 and col 3, line 63 through col 4, line 3; the user device allows the user to select and send the user’s selection about charitable activities/events to the server); 
sending, based on a transaction associated with the charitable activity at a point-of-sale device at a location of the preferred charitable entity, a charitable asset (see col 8, lines 11-33; the user’s device can receive an offer associated with the charitable activity/event where the user’s device can redeem the offer at a point-of-sale device at the location of the charitable entity that allows the user to allocate/donate assets to the charitable recipient).
Gundy does not appear to explicitly teach receiving by a user device, based on an identifier of the user device and location information, information associated with one or more charitable activities associated with one or more preferred charitable entities 
Wolosin teaches receiving by a user device, based on an identifier of the user device (see paragraph [0054]; the user device can send a user device ID with the user’s request).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy by modifying the user ID to reflect the electronic device identifier that is sent from the user’s device with the user’s request as taught by Wolosin in order to automatically link profile information of a user with their device so that the system can receive the user ID and retrieve the profile information thereby allowing the system to utilize user profile/preferences to help personalize results/queries while also saving user time from having to manually enter user ID and password information to login into the system.
Gundry in view of Wolosin do not appear to explicitly teach receiving by a user device, based on an identifier of the user device and location information, information associated with one or more charitable activities associated with one or more preferred charitable entities associated of a plurality of preferred charitable entities that are within 
Breeden receiving by a user device, based on an identifier of the user and location information, information associated with one or more charitable activities associated with one or more preferred charitable entities associated of a plurality of preferred charitable entities that are within a proximity to a user device (see paragraphs [0049], [0057]-[0059] and [0084]-[0085]; the system can utilize user login information to identify a user and preferences/favorites to help search for particular charitable entities/recipients that are within some distance from the user device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable search and result process of Gundy in view of Wolosin by incorporating means to utilize profile information to determine favorites or preferred entities as taught by Breeden in order to allow the system to help save the user time from scouring through large quantities of entities when the system can make use of user preferences to reduce/filter the amount of data to present to the user to the user’s favorite entities thus saving user time and effort in finding an entity and, hopefully, provide support or charitable assets to those entities.
Gundy in view of Wolosin and Breeden teach receiving by a user device, based on an identifier of the user device and location information, information associated with one or more charitable activities associated with one or more preferred charitable entities associated of a plurality of preferred charitable entities that are within a proximity to a user device (see Wolosin, paragraph [0054]; Breeden, paragraphs [0059] and [0084]; see Gundy, col 7, lines 4-18; a device ID can be used to identify the user account/profile and proximity information can be used to determine not only charitable entities but focus the search or comparisons on the preferred/favorite charitable entities of the user).
Gundy in view of Wolosin and Breeden do not appear to explicitly teach receiving, based on the charitable asset, a notification of a matching charitable asset associated with the preferred charitable entity; sending a request to associate at least a portion of the charitable asset and at least a portion of the matching charitable asset with a charitable recipient; and receiving a notification that at least the portion of the charitable asset and at least the portion of the matching charitable asset were transferred to the charitable recipient.
Brissette teaches a matching charitable asset associated with the charitable entity (see paragraphs [0011]; the charitable entity can provide an offer matching the user’s charitable asset/donation up to a certain amount).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable donation process of Gundy in view of Wolosin and Breeden by allowing charitable entities/stores to promote matching donations as taught by Brissette in order to the charitable entities 
Gundy in view of Wolosin, Breeden, and Brissette teach receiving, based on the charitable asset, a notification of a matching charitable asset associated with the preferred charitable entity (see Brissette, paragraph [0011]; the system can determine that based on the user’s transaction being completed that matching charitable asset from the charitable entity should be provided to the charity); 
sending a request to associate at least a portion of the charitable asset and at least a portion of the matching charitable asset with a charitable recipient; and receiving a notification that at least the portion of the charitable asset and at least the portion of the matching charitable asset were transferred to the charitable recipient (see Brissette, paragraph [0011], [0020], and [0032]; see Gundy, col 8, lines 11-43; the system allows for transactions to occur to transfer/credit the funds to the charitable recipient as well as determine that the transaction completed successfully).

With regard to claim 8, Gundy in view of Wolosin, Breeden, and Brissette teach receiving, via one or more of: a graphical user interface (GUI) associated with the user device, an application, or a webpage, a selection of the charitable activity (see Gundy, Figures 2B and 2E and 2F; a GUI of the user device is utilized for receiving user input).

With regard to claim 9, Gundy in view of Wolosin, Breeden, and Brissette teach wherein one or more of the charitable asset and the matching charitable asset comprise 

With regard to claim 10, Gundy in view of Wolosin, Breeden, and Brissette teach sending, based on the request to associate with the preferred charitable entity, a notification to the preferred charitable entity (see Gundy, col 2, lines 62-64; the user can RSVP with the charitable entity).

With regard to claim 11, Gundy in view of Wolosin, Breeden, and Brissette teach further comprising receiving, based on the request to associate with the preferred charitable entity, a notification of an association with the preferred charitable entity, wherein the notification comprises one or more of: an email, a text message, a social media post, or an application alert (see Breeden, Figures 2C and 6; paragraphs [0061]; the user can receive messages that are a notification of the user’s RSVP of the event or other information associated with the charitable entity).

With regard to claim 12, Gundy in view of Wolosin, Breeden, and Brissette teach wherein the notification that at least the portion of the charitable asset and at least the portion of the matching charitable asset were transferred to the charitable recipient comprises one or more of: an email, a text message, a social media post, or an application alert (see Brissette, paragraph [0011], [0020], and [0032]; see Gundy, col 8, lines 11-43; see Breeden, paragraph [0074]; the system can utilize standard communication schemes such as text message, social media posts, email, et cetera).

With regard to claim 13, Gundy in view of Wolosin, Breeden, and Brissette teach wherein the one or more preferred charitable entities comprise one or more of: a non-profit organization or a merchant (see Gundy, Figure 2B and col 3, line 63 through col 4, line 12; the charitable entity can be a merchant).

With regard to claim 15, Gundy in view of Wolosin and Breeden teach all the claim limitations of claim 14 as discussed above.
Gundy in view of Wolosin and Breeden do not appear to explicitly teach receive, based on a transaction associated with a charitable activity of the one or more charitable activities at a point-of-sale device at a location of a preferred charitable entity of the one or more preferred charitable entities, the charitable asset from the user device and a matching charitable asset from the preferred charitable entity; associate at least a portion of the charitable asset and at least a portion of the matching charitable asset with a charitable recipient of one or more charitable recipients; and receive, the charitable recipient, at least the portion of the charitable asset and at least the portion of the matching charitable asset.
Brissette teaches a matching charitable asset associated with the charitable entity (see paragraphs [0011]; the charitable entity can provide an offer matching the user’s charitable asset/donation up to a certain amount).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the charitable donation process of Gundy in view of Wolosin and Breeden by allowing charitable entities/stores 
Gundy in view of Wolosin and Breeden in further view of Brissette teach receive, based on a transaction associated with a charitable activity of the one or more charitable activities at a point-of-sale device at a location of a preferred charitable entity of the one or more preferred charitable entities, the charitable asset from the user device and a matching charitable asset from the preferred charitable entity (see Gundy, col 8, lines 11-33; Breeden, paragraphs [0059] and [0084]; the user’s device can receive an offer associated with the charitable activity/event where the user’s device can redeem the offer at a point-of-sale device at the location of the charitable entity that allows the user to allocate/donate assets to the charitable recipient; see Brissette, paragraph [0011]; the system can determine that based on the user’s transaction being completed that matching charitable asset from the charitable entity should be provided to the charity); 
associate at least a portion of the charitable asset and at least a portion of the matching charitable asset with a charitable recipient of one or more charitable recipients; and receive, the charitable recipient, at least the portion of the charitable asset and at least the portion of the matching charitable asset (see Brissette, paragraph [0011], [0020], and [0032]; see Gundy, col 8, lines 11-43; the system allows for transactions to occur to transfer/credit the funds to the charitable recipient as well as determine that the transaction completed successfully while also providing the charitable entity means to provide matching assets).

With regard to claim 18, Gundy in view of Wolosin and Breeden in further view of Brissette teach wherein one or more of the charitable asset or the matching charitable asset comprise one or more of. a currency, a good, or a service (see Gundy, col 8, line 25-33; currency/money can be credited/provided to the charity).

Response to Arguments
Applicant’s arguments (see the second paragraph on page 8 through the first paragraph on page 11) with respect to the rejections of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolosin.  The applicant amended the claims to incorporate new limitations that required further search and consideration.  As seen from the 35 USC 103 rejections above, new references were found that, when combined, would teach or fairly suggest the claim limitations as recited.  The applicant argues that the cited references do not include the identifier of the user device as amended where, as noted above in the 35 USC 103 rejections, a new reference was found that illustrates that a user device identifier can be used to link the user to their account/profile information that includes their settings/preferences/favorites.  With regard to the preferred charitable entities, the Examiner utilizes the teachings of Breeden that shows user preferences for favorites (i.e. preferred entities) and/or the user account settings of type of interests/topics that represent what the charitable recipients represent and using the favorites or topical interests to filter entity results matching such criteria.  With regard to the charitable 

Applicant's arguments (see the second paragraph on page 11 through the second paragraph on page 12) have been fully considered but they are not persuasive.  The applicant argues that the rejection is based on hindsight reconstruction.  The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the 35 USC 103 rejections illustrate the modifying of the user account settings of Gundy to include the ability to have multiple favorites and restrict searching of entities to those preferred entities.  Thus as can be seen, the teachings of the prior art complement each other and are rationally supported since a user of the system would like personalized results that focus on their interests or preferred entities while also having the ability to select more than one preferred entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/3/2021